DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yue Matthew Ma [Reg. No. 60,925] on 07/07/2022.
The application has been amended as follows: 
REPLACE Claim 1 WITH
“A high-voltage DC relay, comprising a housing, two main lead-out terminals, a main movable piece and a pushing rod component; the two main lead-out terminals are respectively mounted on a top of the housing and bottom ends of the two main lead-out terminals are respectively located inside the housing, the main movable piece is accommodated in the housing and fitted under the two main lead-out terminals, so that the main movable piece is bridged with the two main lead-out terminals; the main movable piece and the pushing rod component are assembled together to form a movable assembly; the pushing rod component comprising a U-shaped bracket, a first fixing piece and a pushing rod, wherein one end of the pushing rod and the first fixing piece are combined into a pushing rod head by injection molding, and the other end of the pushing rod is configured to serves as a tail and is connected to a magnetic circuit portion, two ends of the U-shaped bracket are connected downward to the first fixing piece protruding from the pushing rod head to both sides thereof, and the main movable piece is installed in the U-shaped bracket through the main spring, one end of the main spring is configured to press the main movable piece against the inside of the top of the U-shaped bracket, and the other end of the main spring is configured to press against the pushing rod head; wherein the relay further comprising two auxiliary lead-out terminals, an auxiliary movable spring and an insulating partition plate, the two auxiliary lead-out terminals are respectively installed on the same side of a plane extending across the two main lead-out terminals corresponding to the top of the housing, and bottoms of the two auxiliary lead-out terminals  are respectively located in the housing; the auxiliary movable spring is insulated from the movable assembly and fixed to the movable assembly through the insulating partition plate, so as to follow a movement of the movable assembly to achieve bridging with the two auxiliary lead-out terminals; and vertical portion of the auxiliary movable spring is overlapped completely with vertical portion of the insulating partition plate, the insulating partition plate being positioned to insulate the auxiliary movable spring from the main movable piece; the auxiliary movable spring comprising a connection portion for fixing with the insulating partition plate, a contact portion for matching with the bottom ends of the two auxiliary lead-out terminals, and a main body portion between the connection portion and the contact portion, the contact portion is disposed along a horizontal direction, the main body portion and the insulating partition plate are both disposed along the vertical direction, and the main body portion is located outside one side of the insulating partition plate and the other side of the insulating partition plate is connected with the movable assembly.”
CANCEL Claim 10.
Claim 11, REPLACE “The high-voltage DC relay according to claim 10,” WITH “The high-voltage DC relay according to claim 1,”
Claim 14, REPLACE “The high-voltage DC relay according to claim 10,” WITH “The high-voltage DC relay according to claim 1,”
Claim 15, REPLACE “The high-voltage DC relay according to claim 10,” WITH “The high-voltage DC relay according to claim 1,”

Election/Restrictions
Claims 1, 2, 5-8 and 15-18 allowable. The restriction requirement between species, as set forth in the Office action mailed on 09/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/21/2021 is withdrawn.  Claims 3, 4, 9, 11-14 and 19-24, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a  high-voltage DC relay, comprising a housing, two main lead-out terminals, a main movable piece and a pushing rod component; the two main lead-out terminals are respectively mounted on a top of the housing and bottom ends of the two main lead-out terminals are respectively located inside the housing, the main movable piece is accommodated in the housing and fitted under the two main lead-out terminals, so that the main movable piece is bridged with the two main lead-out terminals; the main movable piece and the pushing rod component are assembled together to form a movable assembly; the pushing rod component comprising a U-shaped bracket, a first fixing piece and a pushing rod, wherein one end of the pushing rod and the first fixing piece are combined into a pushing rod head by injection molding, and the other end of the pushing rod is configured to serves as a tail and is connected to a magnetic circuit portion, two ends of the U-shaped bracket are connected downward to the first fixing piece protruding from the pushing rod head to both sides thereof, and the main movable piece is installed in the U-shaped bracket through the main spring, one end of the main spring is configured to press the main movable piece against the inside of the top of the U-shaped bracket, and the other end of the main spring is configured to press against the pushing rod head; wherein the relay further comprising two auxiliary lead-out terminals, an auxiliary movable spring and an insulating partition plate, the two auxiliary lead-out terminals are respectively installed on the same side of a plane extending across the two main lead-out terminals corresponding to the top of the housing, and bottoms of the two auxiliary lead-out terminals  are respectively located in the housing; the auxiliary movable spring is insulated from the movable assembly and fixed to the movable assembly through the insulating partition plate, so as to follow a movement of the movable assembly to achieve bridging with the two auxiliary lead-out terminals; and vertical portion of the auxiliary movable spring is overlapped completely with vertical portion of the insulating partition plate, the insulating partition plate being positioned to insulate the auxiliary movable spring from the main movable piece; the auxiliary movable spring comprising a connection portion for fixing with the insulating partition plate, a contact portion for matching with the bottom ends of the two auxiliary lead-out terminals, and a main body portion between the connection portion and the contact portion, the contact portion is disposed along a horizontal direction, the main body portion and the insulating partition plate are both disposed along the vertical direction, and the main body portion is located outside one side of the insulating partition plate and the other side of the insulating partition plate is connected with the movable assembly.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837